 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          CENTRAL FREIGHT LINES, INC.,                  CASE NO. C17-0814JLR

11                               Plaintiff,               [CORRECTED] ORDER
                   v.                                     DENYING STIPULATED
12                                                        MOTION AND CAUTIONING
                                                          THE PARTIES
            AMAZON FULFILLMENT
13
            SERVICES, et al.,
14
                                 Defendant.
15
            The parties’ deadline to submit their proposed jury instructions was October 15,
16
     2019. Instead of submitting those proposed instructions, the parties filed at 11:12 p.m. a
17
     stipulated motion to modify the deadline to submit those instructions to October 16,
18
     2019. (See Stip. Mot. (Dkt. # 257).)
19
            The court’s case deadlines are “firm dates that can be changed only by order of
20
     the court, not by agreement of counsel or parties. The court will alter these dates only
21
     upon good cause shown.” (Sched. Ord. (Dkt. # 219 at 1.) The court finds an abject lack
22


     ORDER - 1
 1   of good cause and DENIES the motion. Trial begins in five days. (See id. at 2.) The

 2   court warned the parties repeatedly regarding the importance of their pretrial filings.

 3   (See, e.g., Hearing Tr. (Dkt. # 48).) With respect to jury instructions, the court

 4   specifically conveyed to the parties at an in-court hearing that the court “tend[s] to favor

 5   the model instructions,” and does not “tend to modify them unless there’s a good reason

 6   to modify them.” (See id. at 8.)

 7          The parties’ remaining disagreements about jury instructions are not good cause to

 8   delay. This district’s local rules have specific instructions for this exact circumstance:

 9          If the parties cannot agree on one complete set of instructions, verdict forms,
            and interrogatories, they shall file two documents with the court. The first
10          document, titled “Joint Instructions,” shall reflect all agreed-upon
            instructions, verdict forms, and interrogatories. The second document, titled
11          “Joint Statement of Disputed Instructions,” shall present each disputed
            instruction, verdict form, and/or interrogatories . . . .
12
     Local Civil Rules W.D. Wash. LCR 51(f). Thus, the parties’ failure to submit their
13
     proposed instructions on time is inexcusable.
14
            Moreover, Plaintiff Central Freight Lines, Inc. (“CFL”) has repeatedly violated
15
     Local Civil Rule 83.1 by filing documents that lack local counsel’s signature. (See, e.g.,
16
     Stip. Mot. at 2; CFL Trial Brief (Dkt. # 259) at 2); Local Civil Rules W.D. Wash. LCR
17
     83.1(d)(2). “[L]ocal counsel must review and sign all motions and other filings, [and]
18
     ensure that all filings comply with all local rules of this court . . . .” Id. This rule is
19
     intended to prevent violations of this district’s rules like those the parties have just
20
     committed.
21
     //
22


     ORDER - 2
 1          Accordingly, the court DENIES the parties’ stipulated motion (Dkt. # 257) and

 2   ORDERS the parties to submit their proposed jury instructions to the court by today,

 3   October 16, 2019, at 2:00 p.m. pacific daylight saving time. The parties shall fully

 4   comply with this court’s scheduling order and the local civil rules, including Local Rules

 5   LCR 51(f) and LCR 83.1(d)(2). The court will impose appropriate sanctions 1 if the

 6   parties violate any portion of this order or again violate the court’s scheduling order or

 7   the local civil rules.

 8          Dated this16th day of October, 2019.

 9

10                                                           A
                                                             JAMES L. ROBART
11
                                                             United States District Judge
12

13

14

15

16

17

18

19

20

21

22          1
                The sanctions the court will consider include loss of trial time.


     ORDER - 3
